DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 7 and 13-20 are objected to because of the following informalities:  Line 1, “An RFID tag comprising: the” should be change to –The--. The claims appears to be dependent claims, but they have written in independent form.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kota et al, US Patent No. 9,064,198.
		Kato et al disclose an electromagnetic coupling module attached article comprising: an electromagnetic-coupling module 1a with a monopole-type radiation element 20; the electromagnetic-coupling module 1a includes a radio IC chip 5 and a feeder circuit board 10 on the upper surface of which the radio IC chip 5 is mounted; the electromagnetic-coupling module 1a is adhered on the radiation element 20; the radio IC chip 5 includes a clock circuit, a logic circuit, and a memory circuit, and stores necessary information therein; the radio IC chip 5 is directly DC-connected to a feeder circuit 16 included in the feeder circuit board 10; the feeder circuit 16 is a circuit arranged to supply a transmission signal having a predetermined frequency to the radiation element 20 and/or a circuit for selecting a reception signal having a redetermined frequency from signals received by the radiation element 20 and supplying the selected reception signal to the radio IC chip 5; the feeder circuit 16 has a resonant circuit that resonates at frequencies of the transmission and reception signals; the feeder circuit board 10 is a board obtained by laminating, press-bonding, and burning ceramic sheets 11A to 11G made of dielectrics; the feeder circuit board 10 is defined by the sheet 11A on which connection electrodes 12 and via hole conductors 13a are provided, the sheet 11B on which capacitor electrodes 14a are provided, the sheet 11C on which capacitor electrodes 14b and via hole conductors 13b are provided, the sheet 11D on which via hole conductors 13c are provided, the sheet 11E on which conductive patterns 15a and via hole conductors 13d are provided, the sheet 11F (one or more) on which via hole conductors 13e are provided, and the sheet 11G on which conductive patterns 15b are provided. (See Figs. 1-6; col. 7, line 34 to col. Col. 10, line 31).

		Regarding claim 2, the prior art teaches a tag that includes an antenna conductor as the radiation member and an insulation member (see Fig. 2).	
		Regarding claims 6 and 13, the prior art shows that the semiconductor element is connected to the electrodes 32/34 (see Fig. 12).
		Regarding claim 7, wherein a reader/writer include an antenna transmitting and receiving a radio wave to and from the RFID tag (see Fig. 3, col. 9, lines 1-15).
Allowable Subject Matter
Claims 3-5, 8-12, 14-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches an RFID tag board which includes a circuit board, a dielectric substrate, a radiation conductor, electrodes, a radiation member fixed to a surface of the circuit board, etc., wherein the radiation member includes a portion protruding from the circuit board in plan view, and wherein the RFID tag board further comprises a spacer bonded to the portion of the radiation member protruding from the circuit board, thereby being located on a side of the circuit board, or a capacitance conductor inside the dielectric substrate, the capacitance conductor facing . These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawamata, US Pub. 2007/0040028, teaches an RFID tag. Kodukula, US Pub. 2006/0000915, disclose an RFID tag and method of manufacture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876